DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election with traverse of Group III, claims 15-20, filed on 3/04/2021 is acknowledged. The traversal is on the ground(s) that the restricted inventions are not independent inventions and that examination of all claimed inventions together would not present a serous burden on the U.S. Patent and Trademark Office. This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01. Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of restriction practice prior to enactment of 35 USC 121. Such practice permitted restriction between distinct, albeit dependent inventions. If the intent had been otherwise, then only the term “independent” would have been used. Thus, restriction between the distinct inventions set forth in this application is proper even though these inventions are clearly related.
With regard to applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, see pages 1-2; such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive. Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would 
Regarding applicant’s arguments against the distinction of Inventions I and II as related as process and apparatus for its practice, see page 1, last ¶ and page 2, ¶1; the inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the process as claimed can be practiced by another materially different apparatus, such as, a filter housing without the central stack having a base component and a top portion, wherein the center stack is positioned within the cavity of the filter housing and attached to the housing, the center stack having an axial aperture in the top portion, the axial aperture having a circumferential surface; and of the filter center support required by Invention I. Because Invention II does not require the claimed structural limitations of the central stack of Invention I or the claimed structural limitations of the filter center support, then the inventions are distinct.
Applicant’s comments on the differences between inventions II and III, further indicate that the inventions are distinct and independent.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
The objection to claim 19 is moot, because the claim has been canceled.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “water separator” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim limitation “water separator” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means” or a generic placeholder, “separator”, coupled with the functional language, “[separate] water”, without reciting sufficient structure to achieve the function. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function is recited in the claims. The term “water separator” is a purely functional description of the function achieved. As such, the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
Furthermore, term “means”, “step”, or the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a hydrophobic diaphragm (see specification ¶[0034] or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15, & 20-25 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 22, the limitation “wherein the first inner surface extends below the sword” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 15 and 20-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 15 recite(s) the limitation “the first portion having a first wall at a first inner diameter that is greater than a second wall at a second inner diameter of the second portion, having a first inner contact surface at the first inner diameter, having a second inner surface at the second inner diameter” in limitation 15.
This limitation is unclear. Is the “second inner surface at the second inner diameter” a limitation of the first portion or the second portion?
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination, the limitation “having a second inner surface at the second inner diameter” has been interpreted as “the second portion having a second inner surface at the second inner diameter”.
claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 112(d)
The prior rejection of claim 17 under 35 USC § 112(d) is moot, because the claim has been canceled.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim(s) 22 and 24 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 22 recites the limitation: “wherein the first inner surface extends below the sword”.
However, Claim 15 upon which the claim depends recites the limitation: “a sword positioned along the annular surface to span from the first wall to the second wall”. As such, the sword of claim 22 fails to include all the limitations of the sword of claim 15, in particular spanning from the first wall to the second wall. .
Therefore, claim(s) 22 fail(s) to include all the limitations of claim 15 upon which it depends.
Claim 24 recites the limitation: “wherein the second inner surface extends at least partially above the sword”.
However, Claim 15 upon which the claim depends recites the limitation: “a sword positioned along the annular surface to span from the first wall to the second wall”. As such, the sword of claim 24 fails to include all the limitations of the sword of claim 15, in particular spanning from the first wall to the second wall.
Therefore, claim(s) 24 fail(s) to include all the limitations of claim 15 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15, 20-22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20140183116 by Ardes, in further in view of US Patent Application Publication No. 20170080366 by Braunheim.
Regarding claim(s) 15, Ardes teaches a fuel filter (see ¶ [0002] “The present invention relates to a liquid filter, in particular an oil or fuel filter of an internal combustion engine”), comprising:
a filter center support (see Figs. 1 & 3, supporting body 33; see also ¶ [0044] “a hollow cylindrical grid-shaped supporting body 33 that radially inwardly supports hollow cylindrical filter material body 30 when there is a flow through it,”):
a first portion extending along a first axial length (see Figs. 1 & 3, bottom portion of support 33), and
a second portion extending along a second axial length (see Figs. 1 & 3, top portion of support 33),
the first portion having:

a first inner surface at the first inner diameter (see Fig. 1, annotated below, first inner surface of the first wall of the first/bottom portion of support 33);
[the second portion] having a second inner surface at the second inner diameter (see Fig. 1, annotated below);
an annular surface (39) extending from the first portion to the second portion (see Figs. 1 & 3, the inner diameter which lies at the intermediate surface of support 33 at location 39 reads on the claimed annular surface because it extends between the larger diameter first/bottom portion of the support 33 and the smaller diameter top/second portion of the support 33);
a sword (39’) positioned along the annular surface (39) to span from the first wall to the second wall (see ¶ [0049] “As second positioning means 39 at the filter insert, here a radially inward-protruding dog 39’ is provided on the inner circumference of supporting body 33 of filter insert 3.”; see also Fig. 1 annotated below; showing sword 39’ spanning the difference in inner diameters of the first and second wall);
an end cap (31) (see Figs. 1 & 3);
a filter element (30) attached to an undersurface of the end cap (31) (see Figs. 1 & 3);
a pin (35) attached at a filter base (32) of the fuel filter (6) (see Figs. 1 & 3).
The “fuel filter (3)” of Ardes is fully capable of performing the functional limitation(s) of being “is positioned circumferentially within a filter housing (10) using the sword (39’) filter insert 3 assumes a defined position, regarded in the circumferential direction, relative to standpipe 2. Here, first positioning means 18 and 28 and second positioning means 29 and 39 are matched to one another in such a way that, in the assembled state of liquid filter 1, as shown in FIG. 1, closing pin 35 on lower end plate 32 of filter insert 3 is forced into the position in which it is ready for engagement with liquid discharge channel 15.”; and ¶ [0048] “In the lower region of standpipe 2, on the outer circumference thereof there is integrally formed a radially outward-protruding dog 28’, as first positioning means 28 at the standpipe side, which, during installation of standpipe 2, guides the standpipe, regarded in the circumferential direction, into a defined position relative to filter housing 10. In FIG. 1, standpipe 2 is shown in this position. By means of a sealing ring 21’, standpipe 2 is sealed against filter housing 10, and moreover is at the same time locked or clamped to filter housing 10 in order, after a one-time insertion of standpipe 2 into tube base 17, to prevent a withdrawal of standpipe 2 during a change of the filter insert.”; emphasis added; the sword (39’) and fuel filter (3) read on the claim functional limitations, because the pin 35 is aligned circumferentially in the filter housing (10) by the interaction of the sword (39’) and the positioning means 29 of the standpipe in combination with the first positioning means 18 and 28, particularly when the fuel filter (3) is changed after the “one-time insertion or the stand pipe 2” into filter base (17) of the filter housing (10)).
It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. 
    PNG
    media_image1.png
    1660
    1342
    media_image1.png
    Greyscale
recite features of an apparatus either structurally or functionally.” Id.”
Ardes is silent as to a water separator at the filter base of the fuel filter; and where the pin attached to the water separator.
However, Braunheim teaches a water separator at a filter base of a fuel filter; and where a pin attached to the water separator (see Abstract “The ring filter element may have an upper end disc, a lower end disc, a filter material arranged therebetween, and a dirt pot provided on the lower end disc. The dirt pot may have a water separator arranged therein and provided on the lower end disc, a protruding pin, and an opening on a base side of the dirt pot.”) in order to collect both the solid contaminant and water, a liquid contaminate in the fuel being treated (see ¶ [0007] “A water separator is provided in addition inside the dirt pot, so that the dirt pot per se can be used both as a dirt-collecting chamber and also as a water-collecting chamber, and has on the base side at least one outlet for collected dirt or respectively for collected water. With the filter device according to the invention it is therefore possible that it can only be used in so far as ring filter elements which fit it are used with the pin on the dirt pot side”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the filter base of Ardes, for another, the filter base comprising a water separator and a pin attached to the water separator as taught by Braunheim, to yield the predictable results of removing any water which is present in the fuel being treated by capturing said water within the water separator. MPEP § 2143.I.B.
Regarding claim(s) 20, The combination of Ardes and Braunheim teaches the fuel filter of claim 15.
Ardes further teaches wherein the end cap (31) includes
an extension and a prong (see Fig. 1, locking means 36, reads on the extension and prong claimed),
the prong (36) having an axial surface to axially locate the fuel filter (3) within a housing (10 & 11) (see Fig. 1) (see ¶ [0045] “Locking means 16, here in 
Regarding claim(s) 21, The combination of Ardes and Braunheim teaches the fuel filter of claim 15.
Ardes further teaches the filter center support (33) further comprising:
a stepped portion (39) between the first inner surface and the second inner surface such that the sword (39’) spans the stepped portion (see Fig. 1, annotated above).
The combination of Ardes and Braunheim is silent as to where portion (39) between the first inner surface and the second inner surface is conical portion.
Ardes further teaches, at a different location of the support (33), a stepped and conical portion (see Fig. 1, annotated above; stepped-conical portion).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the stepped portion between the first inner surface and the second inner surface of The combination of Ardes and Braunheim with a stepped and conical portion of the support (33) as taught by Ardes, to yield the predictable results of a stepped and conical portion of the support to facilitate directing the standpipe (2) inward and upward during insertion of the fuel filter (3). MPEP 2143.A.
Regarding claim(s) 22, The combination of Ardes and Braunheim teaches the fuel filter of claim 15.
Ardes further teaches wherein the first inner surface extends below the sword (see Fig. 1, annotated above; the first inner surface of the support (33) can be seen below the sword 3(9’)).
claim(s) 24, The combination of Ardes and Braunheim teaches the fuel filter of claim 15.
Ardes further teaches wherein the second inner surface extends at least partially above the sword (39’) (see Fig. 1, annotated above; the second inner surface of the support (33) can be seen on extending above the sword (39’)).
Regarding claim(s) 25, The combination of Ardes and Braunheim teaches the fuel filter of claim 15.
The combination of Ardes and Braunheim is silent as to wherein the pin (35) and the sword (39’) are angularly offset from one another with respect to a hypothetical radial line that passes through a center of the pin (35) and a centerline of the fuel filter (3).
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
In the current case, the offset in the angular position of the pin (35) and sword (39”) is merely a recitation of the relative cylindrical dimensions of the claimed device. The claimed device and the prior art device will not perform differently; because both align the pin with the sword in the filter housing to block the drain passage (see ¶ [0049], cited above). Therefore, the claimed device is not patentably distinct from the prior art device.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over The combination of Ardes and Braunheim, in further view of DE 102013202446 by Preissinger et al. (per EPO machine translation).
Regarding claim 6, The combination of Ardes and Braunheim teaches the fuel filter assembly of claim 15.
The combination of Ardes and Braunheim is silent as to wherein the pin (35) includes: a first set of fins and a second set of fins that are orthogonal to the first set of 
However, Preissinger teaches a fluid filter (see ¶ [0001] “The invention relates to a filter arrangement for hydraulic fluids, in particular to an oil filter arrangement.”) comprising a pin (axial extension 10) (see Figs. 4-5 & 7-8) including:
a first set of fins (see Fig. 7 & Fig. 8, annotated below, showing a first set of fins with a first profile; while only one fin is shown due to perspective the matching, symmetrical fin on the other side is shown clearly in Fig. 7 an alternative view); and
a second set of fins that are orthogonal to the first set of fins (see Fig. 7 & Fig. 8, annotated below, second set of fins with a second profile different from the first profile of the first set of fins), and
wherein a profile of each of first set of fins is different from a profile of each of the second set of fins (see Fig. 8, annotated below).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the with the pin (35) of The combination of Ardes and Braunheim with a first and second set of fins on a pin 10, the first and second set of fins having different profiles as taught by Preissinger, to yield the predictable results of inserting the pin into a channel (see Ardes Fig. 1, liquid discharge channel 15; Preissinger Fig. 1, idle pipe 5; and Preissinger ¶ [0020] “This means that when the ring filter element is replaced, the new ring filter element 6 must be 
    PNG
    media_image2.png
    806
    1318
    media_image2.png
    Greyscale
10 penetrates into the drain opening leading to the idle pipe 5 when the ring filter element 6 is inserted into the lower part.”). MPEP 2143.A.
Response to Amendment
The objection to claim 19 is moot, because the claim has been canceled.
The prior rejection of claim 17 under 35 USC § 112(d) is moot, because the claim has been canceled.
Applicant’s amendments to the claims have overcome rejections under 35 USC § 103 previously set forth.
New rejections under 35 U.S.C. § 112(a), 112(d), & 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see page(s) 9-10, with respect to the rejection(s) of claim(s) 15 under 35 USC § 103 have been fully considered, but they are not persuasive.
Ardes clearly teaches “a sword (39’) positioned along the annular surface (39) to span from the first wall to the second wall (see ¶ [0049] “As second positioning means 39 at the filter insert, here a radially inward-protruding dog 39’ is provided on the inner circumference of supporting body 33 of filter insert 3.”; see also Fig. 1 annotated above; showing sword 39’ spanning the difference in inner diameters of the first and second wall).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M, T, Th, F: 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/A.O./ Examiner, Art Unit 1773 

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773